Citation Nr: 0113466	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-15 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to an earlier effective date 
for a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim seeking 
an earlier effective date for a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  


FINDINGS OF FACT

1.  In August 1994, the Board determined that the correct 
effective date for TDIU was September 23, 1985.

2.  The Board denied the veteran's request for 
reconsideration of the Board's August 1994 decision in July 
1995.

3.  The Court of Veterans Appeals (since renamed the Court of 
Appeals for Veterans Claims) dismissed his appeal in June 
1997, stating that the veteran's request had not been 
received within the 120 day appeal period.  

4.  In March 2000, the Board denied a claim that there was 
clear and unmistakable error (CUE) in the August 1994 Board 
decision.

5.  In May 2000, the veteran filed a claim asserting that he 
was entitled to an earlier effective date for TDIU.


CONCLUSIONS OF LAW

1.  The Board's August 1994 decision, which determined that 
the correct effective date for TDIU was September 23, 1985, 
is final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000).  

2.  Even if the veteran presents new and material evidence to 
reopen his claim for an earlier effective date for TDIU, he 
would have no legal entitlement to an effective date earlier 
than September 23, 1985, for an award of a TDIU.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000); Lapier v. 
Brown, 5 Vet. App. 215 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran's service medical records show that in February 
1973, he sustained a closed fracture, left tibia and fibula, 
a grade 2 AC (acromioclavicular) separation, right, and a 
cerebral contusion during a motor vehicle accident.  He was 
subsequently discharged due to his injuries.  

In November 1974, the RO granted service connection for a 
fracture, left tibia and fibula, with1/4 inch shortening of 
the left leg, and residuals of separation, right 
acromioclavicular joint.  In a decision dated in June 1977, 
the Board determined that a total rating due to individual 
unemployability (TDIU) was not warranted.  In June 1988, the 
Board granted service connection for a seizure disorder, and 
organic brain syndrome with depression.  In a decision, dated 
in November 1992, the Board granted TDIU.  The RO 
subsequently assigned an effective date for TDIU of January 
16, 1991.  The veteran appealed the issue of entitlement to 
an earlier effective date.  In a decision, dated in August 
1994, the Board determined that an effective date of 
September 23, 1985, and no earlier, was warranted for TDIU.  
There was no appeal, and the Board's decision was final.  See 
38 U.S.C.A. § 7104(b) (West 1991).  In this regard, although 
the veteran filed a request for reconsideration of the 
Board's August 1994 decision on April 11, 1995, the Board 
denied his request in July 1995.  The veteran appealed, and 
in June 1997, the Court of Veterans Appeals (since renamed 
the Court of Appeals for Veterans Claims) dismissed his 
appeal, holding that the veteran's request had not been 
received within the 120 day appeal period.  Citing 
38 U.S.C.A. §§ 7266(a)(1), 7104(e).  The Board further notes 
that in March 2000, the Board denied claims that there was 
clear and unmistakable error (CUE) in the June 9, 1977 Board 
decision which denied entitlement to TDIU, and in the August 
22, 1994 Board decision which granted an effective date of 
September 23, 1985 for the award of TDIU.  There was no 
appeal, and the Board's March 2000 decision became final.  
See 38 U.S.C.A. § 7104(b).  

Although the Board's August 1994 decision, which determined 
that the correct effective date for TDIU was September 23, 
1985, became final, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.  

In this case, in May 2000, the veteran filed a claim 
asserting that he was entitled to an earlier effective date 
for TDIU.  In May 2000, the RO denied the claim, which it 
characterized as a claim for an earlier effective date.  The 
veteran has appealed.  

Despite the RO's denial of this claim in May 2000 as a 
straightforward claim for an earlier effective date, the 
Board's August 1994 decision on this issue is final.  The 
Board must therefore consider the threshold question of 
whether new and material evidence has been submitted to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Section 5110(a) of 38 U.S.C. provides: 

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the date of receipt of 
application therefor. 

See Crawford v. Brown, 5 Vet. App. 33, 35 (1993); see also 38 
C.F.R. § 3.400 (2000).  The effective date of a successful 
claim to reopen is the date of receipt of the claim to reopen 
or the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400; Spencer v. Brown, 4 Vet. App. 283, 293 
(1993), aff'd, 17 F.3d 368 (Fed Cir.), cert. denied, 513 U.S. 
810, 130 L. Ed. 2d 19, 115 S. Ct. 61 (1994).

A review of the veteran's written statements shows that he 
essentially argues that he was unemployable due to his 
service-connected disabilities at the time of his separation 
from service, that he was mentally incapable of filing a 
claim at that time, and that the correct effective date for 
his TDIU should therefore be the day after his separation 
from service, i.e., September 26, 1973.

In most cases, the Board must determine if new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5108.  
However, the Board notes that in Lapier v. Brown, 5 Vet. App. 
215 (1993), the Court stated:

The sole issue on appeal is whether the 
veteran is entitled to an earlier 
effective date for a 100% rating for 
schizophrenia.  This claim was denied by 
a prior final BVA decision in March 1989.  
Although the Secretary is required under 
38 U.S.C.A. § 5108 (West 1991) to reopen 
claims that the BVA has previously and 
finally denied when "new and material 
evidence" is presented, in this case such 
a reopening could not result in an 
earlier effective date because an award 
granted on a reopened claim may not be 
made effective prior to the date of 
receipt of the reopened claim.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (1992).  Mr. Lapier 
reopened his claim in September 1984, and 
his 100% rating was granted effective 
from that time.

Lapier at 216-217.

Applying the Court's holding in Lapier to the instant case, 
the Board finds that the August 1994 Board decision holding 
that the correct effective date for TDIU was September 23, 
1985, is final.  Therefore, the veteran has no legal basis 
for an earlier effective date absent a showing of CUE.  The 
veteran's claim of CUE was denied by the Board in March 2000.  
Consequently, the Board finds that, as a matter of law, the 
veteran is not entitled to an effective date earlier than 
September 23, 1985, for the award of a TDIU.

Even if the appellant had submitted "new and material" 
evidence regarding his claim, the effective date for the 
grant of a TDIU could never be earlier than the date the RO 
received that claim to reopen, i.e., May 2000.  Therefore, 
absent CUE, there is no factual or legal basis upon which 
this appellant could obtain the remedy he seeks, and his 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994); see also Lapier v. Brown, 5 Vet. App. at 216-17 
(Reopening based upon new and material evidence "could not 
result in an earlier effective date because an award granted 
on a reopened claim may not be made effective prior to the 
date of receipt of the reopened claim."). 

In Sabonis, the Court held that where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board should be terminated because of absence 
of legal merit or the lack of entitlement under the law.  As 
the law is dispositive of the instant case, the benefit of 
the doubt rule is not for application.

The Board acknowledges that it is deciding the present appeal 
on a different legal basis than that provided by the RO.  
However, the Board finds that as the law and not the evidence 
is dispositive of the instant case, the veteran is not 
prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) and Meyer v. Brown, 9 Vet. App. 425, 432 (1996).


ORDER

Entitlement to an effective date prior to September 23, 1985 
for TDIU is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

